       Case 2:15-cv-02484-KJM-EFB Document 50 Filed 07/01/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   Scott Johnson,                                 )   Case No.: 2:15‐cv‐2484‐KJM‐EFB
                                                    )
12                 Plaintiff,                       )   [PROPOSED] ORDER ON REQUEST FOR
                                                    )   CONTINUANCE OF DEBTOR EXAMINATION
13                  v.                              )
                                                    )
14   Kohanbash Century Plaza, LLC,                  )   Date:          10/7/20
                                                    )   Time:          09:30 am
15          Defendants.                             )   Courtroom:    8
                                                    )
16                                                  )
                                                    )
17
18
                                                 ORDER
19
            Having read the foregoing request, and good cause appearing, it is hereby ORDERED
20
     that the Debtor Examination RE: Enforcement of Judgment of Monica Saavedra is continued
21
     from 7/8/20 to 10/7/20 at 9:30 am in Courtroom 8, 501 I Street, Sacramento, CA 95814.
22
23
     IT IS SO ORDERED.
24
                                                                     __________________________
25   Dated: July 1, 2020                                              Hon. Edmund F Brennan
                                                                      US MAGISTRATE JUDGE
26
27
28


     (Proposed) Order on request to continue Debtor Exam
